Case 19-32463-sg)7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 1 of 39

 

 

 

 

Fill in this information to identify your case: fy
| &,
Debtor 1 Rosline Meredith Woodard _ = NY O
one iffiling) First Name Maddie Name "On Ue & Og
United States Bankruptcy Court for the: Northern District of Texas "toy
Case number C7 Ou, (Check if this is an
{itnown) iS amended filing

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

EEE) summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
4. Schedule A/B: Property (Official Form 106A/B}
ta. Copy line 55, Total real estate, from Schedule A/B..........eececeseeeeeceeetnencnneescnsnecensensaseneenseassneseeneuseasenneaensenennaeseenennes $ __ 9.00
1b. Copy line 62, Total personal property, from Schedule A/B....-...ecessececsecesceceseee eee ceeeneneeceeeennnetesssecuenaesnneseneseeessneaees $ 3,845.00
ic. Copy line 63, Total of all property on Schedule A/B oo... ...cecseeee tees eecee ee tee ence e ence ee ce serene ene ceeeeceseeeesevaesestepenmeaneaseenenees $ 3,845.00
Summarize Your Liabilities
| Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 3 196.88
2a. Copy the total you fisted in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $ID
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 8,081.30
3a. Copy the total claims from Part 1 (priority unsecured. claims) from line Ge of Schedule E/F ce eeccececnnesanerceeneeee es
i
i 3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F eects +s 169,990.31
Your total liabilities ¢__ 181,268.49
ia Summarize Your Income and Expenses
4. Schedule {: Your income (Official Form 1061) 4,795.00
Copy your combined monthly income from fine 12 of Schedule fe eee ee ee cette cece cet ce cee rene anaennteeneneetanesneeesaees jes
5. Schedule J: Your Expenses (Official Form 106J}
Copy your monthly expenses from line 22c of Schedule J ..........c2c.ccsccecsseetesseeresersenesteneeseecure covers re seeseeuesereseusesesenesentarseneates $ ___ 1,695.84

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page f of 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 2 of 39

Debtor 1 Rosline Meredith _ Woodard Case number ¢ known)
first Name Middle Name Lasl Name

Er Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

(J No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

A Yes

 

nesta arent

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “Incurred by an individual primarily for a personal,

family, or household purpase.” 11 U_S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. ‘You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line § of Schedule E/F-

 

 

$

2,080.00

 

 

 

Fotal claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
Qb. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 4,346.30
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
| 9d. Student loans. (Copy jine 6f.) $ 03,769.19
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.} +s 0.00
| 9g. Total. Add lines 9a through 9f. $ 58,115.49

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 3 of 39

Fill in this information to identify your case and this filing:

Debtor 1 _Rosline Meredith

First Name Middie Name

Debtor 2
(Spouse, if filing) FirstName Middle Name

 

United States Bankruptcy Court for the: Northern District of Texas

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

LI Check if this is an
amended filing

1245

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

EEEA vescrite Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.

(3 Yes. Where is the property?
What is the property? Check ail that apply.

QO Single-family home
“ Street address, if available, or other description u Duplex or mutta building
{J Condominium or cooperative
(2 Manufactured or mobile home
CF Land
(J Investment property
(] Timeshare
LJ Other

 

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

CJ Debtor 4 only
County (2 Debtor 2 only
LJ Debter 1 and Debtor 2 only
LL] At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 3

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CY check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check ail that apply.
LI Single-family home

ae Street address, if available, or other description u Duplex or multi-unit building

U Condominium or cooperative

UL} Manufactured or mobile home

UW) Lane

CJ Investment property

C2 Timeshare

(2 other

 

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

CJ Debtor 1 only

LY Debtor 2 only

() Debtor + and Debtor 2 only

LJ At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule DO:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

 

L} Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 4 of 39

 

 

Debtor 1 Rasline Meredith Woodard Case number (known
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
LD Single-family home fhe amount of any secured claims on Schedule D:
1.3. Creditors Who Have Claims Secured by Property.

 

Q Duplex or multi-unit building
UJ Condominium or cooperative

Street address, if available, or other description
Current value of the Current value of the

 

 

 

 

 

 

i ? i ?
1 Manufactured or mobile home entire property portion you own?
C) Land $ $
C1 investment property .
Ci State ziPCode (J Timesha: Describe the nature of your ownership
y Q imesnare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
U) Debtor 4 only
County

C) Debtor 2 only
(} Debtor 1 and Debtor 2 only
(CI Atleast one of the debtors and another

LJ check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages

0.00
you have attached for Part 1. Write that mumber here... o.oo. eee ccece cece ene ee ects neue cue eneeaeeeeeceeecaceeeceseserece > $___—<"

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

i No
UJ Yes

3.41. Make:
Madel:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

Official Form 106A/B

Who has an interest in the property? Check one.
L Debtor 4 only

LJ Debtor 2 only

(LI Debtor 1 and Debtor 2 only

U1 Atleast one of the debtors and another

U) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(2) Debtor 1 only

() Debtor 2 only

O Debtor 4 and Debtor 2 only

(J At least one of the debtors and ancther

LI Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 5 of 39

Debtor 7 i:
First Name Middie Name
33, Make:
Model:
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

Last Name

Case number (known)

Who has an interest in the property? Check one.

(4 Debtor 4 only

C2] Debior 2 only

U1 Debtor 1 and Debtor 2 only

U0 Atleast one of the debtors and another

J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 4 only

Ud Debtor 2 only

L) Debtor 1 and Debtor 2 only

(L} Atleast one of the debtors and another

(J Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

$. $

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
LI Yes

441. Make:
Model:
Year.

Other information:

lf you own or have more than one, list here:

42. Make:
Model:
Year.

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.

UI Debtor 4 only

L) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

L} At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LJ Debtor 1 only

CJ Debtor 2 only

UJ Debtor 1 and Debtor 2 only

CL] At least one of the debtors and another

(J Check if this is community property (see
instructions}

Do not deduct secured claims or exemptions. Put
the amaunt of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditars Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

0.00
a Pp

 

Schedule A/B: Property

 

 

page 3

 
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 6 of 39

 

Debtor 1 Rosline Meredith Woodard Case nUMbEr known,
First Name Middie Name Last Name

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Q] No —=_
¥, :
Yes. Describe. ....... Bedroom set, washer, dryer

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 1,200.00

 

 

UL No a iitarenaremeeealnt in 555 ei
WA Yes. Describe... 44 inch Television (3yrs old) Dell Computer (refurbished) Epson All-in-one Printer, iPhone XR,
Samsung Galaxy $9 ce

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No a
LI] Yes. Desoribe.......... |

 

 

 

 

 

 

 

 

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No ; —— teen oro
Ui Yes. Deseribe.......... |
10. Firearms
Exampies: Pistols, rifles, shotguns, ammunition, and related equipment
i No ve
CI Yes. Describe.......... [
11.Ciothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
L No Edel 2
Md Yes. Describe... | everyday clothing, shoes
Borin ne ied Rn ef -UUm -e— SRF Sr NAR ot ements TE sera
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirlcom jewelry, watches, gems,
gold, silver

| 7 4,425.00

5 410.00

O No an snnnsenensnnnntnn en
WA Yes. Describe.......... ljeweln | $ 60.00

43.Non-farm animals’
Examples: Dogs, cats, birds, horses

No : ave
L} Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
kd No

CI Yes. Give specific |
information. .............!

16. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

for Part 3. Write that number here >

 

Official Form 106A/B Schedule A/B: Property

 

$ 3,095.00

 

 

page 4

 
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 7 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Rosline Meredith Woodard Case number (@ known)
First Name Middle Name Last Nama
Describe Your Financial Assets
Deo you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on-hand when you file your petition
\@ No
CD Ves oo eceeeceesvesceeeeessertseseeteneenceceneeeeecnmseeetneeeetnnsceetnasesoesimaceetinaseeetaneeenneeeeetmaeetneeetieasesqnssettasseanaet Cash: $ 0.00
17. Deposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have muitipie accounts with the same institution, list each.
CI No
Wh Yes... cece Institution name:
17.1. Checking account: Bancorp (Prepaid Debit Card) $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
a No
CE Yes Institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
CI Yes. Give specific % $
information about
them % $
%

 

Official Form 106A/B Schedule A/B: Property page 5
Case 19-32463-sg)7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 8 of 39

Debtor 1 i Case number (7 known)
Fist Name Middie Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable insfrumenis are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No
C1 Yes. Give specific issuer name:
information about
MNEM.. nn eeeecccsnescns $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
di No
UI Yes. List each
account separately. Type of account: Institution name:
401(k) or similar pian: $
Pension pian: $
iRA: $
Retirement account: $
Keogh: $
Additional account $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have. made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
C} No
Ves nc cccceecceseee Institution name or individual:
Electric: $
Gas: 5
Heating off: $
Security deposit on rental unit, Bridgeport Apartments $ 600.00
Prepaid rent: $
Telephone: Sprint $ 150.00
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
CD Ves occ issuer name and description:
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 9 of 39

Debtor 1 Rosline Meredith Woodard Case number known)
Fist Name Middie Name Last Name

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

 

 

 

Wi No
8 ees institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
$
$
3
25. Trusts, equitable or future interests in property {other than anything listed in line 1), and rights or powers
exercisable for your benefit
i No ee. __.
CI) Yes. Give specific
information about them... iL $
26. Patents, copyrights, trademarks, trade secrets, and other intellectua! property
Examples: intemet domain names, websites, proceeds from royalties and licensing agreements.
4 No
L} Yes. Give specific
information about thern.... $
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No ee .
LI Yes. Give specific
information about them... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
Wi No a a a
QQ) Yes. Give specific information .
about them, including whether — $
you already filed. the retums State:
and the tax years. ............:cc ce
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

UJ) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce seitiement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Wd No
C) Yes. Give specific information............... r ~ : — ;
i

Official Form 106A/B Schedule A/B: Property page 7
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 10 of 39

Debtor 1 Rasline Meredith Woodard Case number (@ known),
First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

i No

(J Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
UI Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a jawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No
LJ Yes. Describe each claim... [

Soran
ha]

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

() Yes. Describe each claim...

 

35, Any financial assets you did not already list

No ~~
UO Yes. Give specific information............ 7

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here ns > $ 750.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
L) Yes. Go to line 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
CL] No
— eons
2 Yes. Deseribe......!

es

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C2 No

O) Yes. Describe... a
es. Describe | _ . _

Official Form 106A/B Schedule A/B: Property page 8
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 11 of 39

Debtor 1 Rostine Meredith Woodard Case number (f known;
First Nama Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CJ Ne
Yes. Describe...’

4

41. Inventory
() No ee
UW) Yes. Deseribe...... 5

42. Interests in partnerships or joint ventures

QO No

C) Yes. Describe....... Name of entity: % of ownership:
h $
%
% $

A

43. Customer lists, mailing lists, or other compilations

UO No
(2 Yes. Do your lists include personally identifiable information (as defined in 11 U_S.C_ § 101(41A))?

U No
LT Yes. Describe........

 

aan el scramennacee

44. Any business-related property you did not already list
Q) No

U2) Yes. Give specific
information .........

 

 

 

 

FF wm Ff w

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here > OO ——————

 

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
Hf you own or have an interest in farmland, list it in Part 4.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
bff No. Go to Part 7.
C1 Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47, Farm animais
Examples: Livestock, poultry, farm-raised fish
U1 No
(re [ —
3

Official Form 106A/B Schedule A/B: Property: page 9
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 12 of 39

Debtor 1 Bosline Meredith Woodard Case number (7 known)
First Name Middle Name Last Name

48, Crops—either growing or harvested

Ci No senenenrunennveonennnenanann
U] Yes. Give specific

information.............. $

 

 

Lanaemcraurs senor an VC svar

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UO) No
he _ res —
lg
50.Farm and fishing supplies, chemicals, and feed
OI No
CD Ves ec ccccscceeseeseeeee | ~
ts chiehahiimbainiaabis caceaccued $
51. Any farm- and commercial fishing-related property you did not already list
O No
CI Yes. Give specific |
information. ............ _ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here >
clawem Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Wd No
() Yes. Give specific $
information. .............
i. $
54. Add the dollar value of all of your entries from Part 7. Write that number here... eeeeeeeeteceeceeeeeeereecceeee > $ 0.00
List the Totals of Each Part of this Form
55.Part 4: Total real estate, line 2 > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 3,095.00
58, Part 4: Total financial assets, line 36 $ 750.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
3,845.00!
62. Total personal property. Add lines 56 through 61. ................... $ “em Copy personal property total > 5 3,845.00
vores nn -seraamsnneeh
63. Total of all property on Schedule A/B. Add line 55 + line 62........... . sessesstasses i $ 3,845.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 13 of 39

Fill in this information to identify your case:

Debtor 1 Rostine

First Name

Debtor 2
{Spouse, iffiling) Fist Name

 

United States Bankruptcy Court for the: Norther District of Texas

Case number (J Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name. and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may ciaim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—miay be unlimited in doliar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
wouid be limited to the applicable statutory amount.

} Part 1: BY the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing wath you.

(2 You are claiming state and federal nonbankruptey exemptions. 117 U.S.C. § 522(b)(3)
Ya You are claiming federal exemptions. 11 U.S.C. § 522(b}{2)}

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe |§ Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/S that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
description, Bedroom Set $ 800.00 $800.00 11 U.S.C § 522 (d)(3)
Line from (2 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief
description: Washer. $200.00 (4 $_ 200.00 11 U.S.C § 522 ()(3)
Line from LJ 100% of fair market value, up to
Schedule A/B: —— any applicable statutory limit
Brief
description: DDEt $200.00 (ds 200.00 11 U.S.C § 522 (d)(3)
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Wi No

CI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O no
O) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 14 of 39

Debtor 1

Rosline

First Name

Meredith
Middle Name

Additional Page

Woodard
Last Name

Case number (@ inown)

 

 

Brief
description:
Line from

Schedule A/B: _

Brief
description:
Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:
Line from
Schedule A/B:

Brief
description:

Line from
Schedule AB:

Brief
description:
Line from

Amount of the exemption you ciaim

Check only one box for each exemption

 

 

LY 100% of fair market value, up to

 

LJ 100% of fair market value, up to
any applicable statutory limit

 

LI 100% of fair market value, up to
any applicable statutory limit

 

 

C2 100% of fair market value, up to
any applicable statutory limit

 

C2 100% of fair market value, up to
any applicable statutory limit

 

L) 100% of fair market value, up to
any applicable statutory limit

 

3 100% of fair market value, up to
any applicable statutory limit

 

(2 100% of fair market value, up to
any applicable statutory limit

 

Ld 100% of fair market value, up to
any applicable statutory limit

 

Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Brief

 

U3 100% of fair market value, up to
any applicable statutory limit

C2 100% of fair market value, up to
any applicable statutory limit

Brief description of the property and fine Current value of the
on Schedule A/B that lists this property portion you own
Copy the value from
Schedule A/B
Personal Computer $ 150.00 Ws 150.00
a any applicabie statutory limit
Television 3 125.00 Ws 125.00
i
Printer $ 25.00 Ws 25.00
ft
iPhone XR $ 550.00 Ws 950.00
fo
Samsung Galaxy $9 $ 600.00 fs 600.00
fo
Clothes $ 200.00 Ws 200.00
11
Shoes $ 150.00 ff § 150.00
1i
Costume Jewelry $ 60.00 Ms 60.00
12
Sprint $ 150.00 Wf $ 150.00
$ Uis
$ Os
$ Os

description:
Line fram
Schedule A/B:

Official Form 106C

 

 

LJ 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

11 U.S.C § 522 (d)(3)

 

11 U.S.C § 522 (d)(3)

 

11 U.S.C § 522 (d)(3)

11 U.S.C § 522 (d)(3)

11 U.S.C § 522 (d)(3)

 

411 U.S.C § 522 (d)(3)

 

41 USC § 522 (d)(3)

11 U.S.C § 522 {d)(4)

11 U.S.C § 522 (d)(5)

 

 

page 2 of 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 15 of 39

Fill in this information to identify your case:

Debtor 1 Rosiine Meredith Woodard
Miktidle Mame

Fast Name Last Name

Debtor 2
(Spouse, if filing) Fist Name

 

Middle Name
United Stafes Bankruptcy Court for the: Northern District of Texas

Case number
{if known)

 

LJ Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

125

 

1. Do any creditors have claims secured by your property?
CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

BERR List au secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. List all d clar Hf a creditor h thi ed claim, list the credito tely mee Caen ieee
. List all secured claims. If a creditor has more than one secured claim, list the c r separa Amount of claim  Valueofe ee ier
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. De net deduct the Wat Fipsons thie pete a
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
[2.4] Bridgeport (Avantic Properties) Describe the property that secures the claim: $ 3,196.88 $ 3,196.88 $ 3,196.88
Creditor’s Name jrt~—‘“‘iCSOSOSCS BS |
4111 Polaris Drive | Residential Lease 1 year |
Number Street L _ |
As of the date you file, the claim is: Check all that apply.
C3 contingent
irving TX 75038 © unliquidated
City State ZIP Code | Dispufed
Who owes the debt? Check one. Nature of lien. Check aif that apply.
WW Debtor 1 only aff an agreement you made (such as mortgage or secured
() Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 onty | Statutory lien (such as tax lien, mechanic's lien}
C) Atleast one of the debtors and another Q Judgment tien from a fawsuit . .
ff other (including a right to ofteet) Fesidential lease
U) check if this claim relates to a —_
community debt
...Date debt was incurred, eee rine membSSt 4 digits of account number 1 0 6 9
22" Describe the property that secures the claim: $. $ $
Creditors Name —— |
Number Street | a __|
As of the date you file, the claim is: Check all that apply.
LJ Contingent
Q) untiquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.

|.

LJ Debtor 4 only

(] Debtor 2 only

3 bebtor 1 and Debtor 2 only

CI Atteast one of the debiors and another:

OQ Check if this claim relates to a
community debt

Date debt was incurred _
Add the dollar value of

  

 

    

your e

Official Form 106D

ntries in Column A on this page. Write that number here:

Schedule D: Creditors Who Have Claims Secured by Property

C) An agreement you made (such as mortgage or secured
car loan)

(2 Statutory fien (such as tax lien, mechanic's fien)

(2 Judgment lien from a lawsuit

(2 Other (including a right to offset}

Last 4 digits of account numer remem

F

Abie ead

page i of_
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 16 of 39

Fill in this information to identify your case:

 

 

 

Debtor 1 Rosline Meredith Woodard

Frit Name Maddie Name Last Name
Debtor 2
(Spouse, #f filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Norther District of Texas

Case number CJ Check if this is an

 

 

 

(if known) amended filing
Official Form 106E/F
Schedute E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate. as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}. Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

i. Do any creditors have priority unsecured claims against you?
LJ No. Go to Part 2.
wi Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show bath priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. {ff more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

’

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1 . .
Littlefield Law Firm, PLLC Last4 digits ofaccountnumber ss «= 3,735 $ 3,735 $ 3,735
Priority Creditors Name
i 11300 N. Central Expressway When was the debt incurred? 09/28/18
Number Street
Suite 130 As of the date you file, the claim is: Check all that appty.
Dallas TX 75038 O contingent
City State ZIP Code ge
QQ) unliquidated

Who incurred the debt? Check one. O disputed
| Debtor 1 only
UO Debtor 2 only Type of PRIORITY unsecured claim:
LL] Debtor 1 and Debtor 2 only (Domestic support obligations
U1 Atleast one of the debtors and another (J Taxes and certain other debts you owe the goverment i
CJ Check if this claim is for a community debt =) Giaims for death or personal injiry while you were j
Is the claim subject to offset? intoxicated
Zi No i other. speciy Attorney Fees

Oye __ |

[22 | INTERNAL REVNUE SERVICE Last 4 digits of accountnumber 7 2 O 4 $ 1,858 ¢ 1,858 ¢ 0

Prony Creditors Name

CENTRALIZED INSOLVENCY

 

Number Stree!
P.O. BOX 7346

 

 

PHILADELPHIA PA 19101
City State ZiP Code
Who incurred the debt? Check one.

iv) Debtor 1 only

{4 Debtor 2 only

(3 Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

(2 Check if this claim is for a community debt

is the claim subject to offset?
UW No
UL) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
QO Contingent

(J Unliquidated

Cl Disputed

Type of PRIORITY unsecured claim:

(3 Domestic support obtigations

a Taxes and certain other debts you owe the govemment

(J Claims for death or personal injury while you were
intoxicated

(J other. Specify

 

page 1 of 18
Debtor 1

Case 19-32463-sg|7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 17 of 39

Last Name

Rosline
First Name

Middie Name

Meredith _ Woodard

Case number (known)

Your PRIORITY Unsecured Claims — Continuation Page

 

2.
PI LOUISIANA DEPT OF REVENUE

 

Priorily Creditors Name
P.O. BOX 66658

Number Street

 

 

70896

ZIP Code

BATON ROUGE LA
City State

 

Who incurred the debt? Check one.

laf Debtor 4 only

Q] Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

(3 Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
CI ves

 

Official Form 106E/F

 

Pronity Creditor’s Name

 

Number Street

 

Gity State ZIP Code

Who incurred the debt? Check one.

(J Debtor + only

LJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

CI No
LI Yes

7
28

 

 

 

Priority Creditor's Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

() Debtor 4 only

(2 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

(CI Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CI No
C) Yes

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Last 4 digits of account number _* 2 0 4

When was the debt incurred?

As of the dafe you file, the claim is: Check ail that apply.

LI Contingent

QJ Untiquidated

CJ Disputed

Type of PRIORITY unsecured claim:
£3 Domestic support obligations

wm Taxes and certain other debts you owe the govemment

CL) Claims for death or personal injury while you were
Intoxicated
(2 Other. Specify

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

(] Contingent

1 unliquidated

€] Disputed

Type of PRIORITY unsecured claim:
{J} Domestic support obligations

(J Taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated
(2 other. Specify

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(Contingent

(2 Unliquidated

Disputed

Type of PRIORITY unsecured claim:

LJ Domestic support obligations

(J Taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated
LJ Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

Fotal claim Priority Nonpriority
amount amount y
$ 4346 3 4346 ¢ 0
j
i
I
$ $ $
i
i
i
}
$ $ $

 

page 2 of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46

Debtor 1 Rosline Meredith Woodard Case number i known)
Fast Name Middle Name Last Name

ietawree List All of Your NONPRIORITY Unsecured Claims

Page 18 of 39

 

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, fist the other creditors in Part 3.Jf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

fs | Ace Cash Express| Williamson and Brown, LLC

 

i Nonpriority Creditors Name
4691 Clifton Pkwy
Number Sireet
Hamburg NY 14075
City State ZIP Code

 

| Who incurred the debt? Check one.

© Debtor 1 only
CY Debtor 2 only
| {J Debtor 1 and Debtor 2 only
C] At least one of the debtors and another

(1 Check if this claim is for a community debt

Is the claim subject to offset?
i No
J Yes

lez | American InfoSource LP] Directv, LLC

 

 

Nonpriority Creditor’s Name

5847 San Felipe St. Suite 1200

Number Street

Houston TX 77057
City State ZIP Code

Who incurred the debt? Check one.

A Debtor 4 only

CF Debtor 2 only

(3 Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

(J Check if this claim is for a community debt

 

 

 

 

{s the claim subject to offset?
a No.
C} ves
3 American InfoSource LP| Verizon
Nonprority Creditor’s Name
5847 San Felipe St Suite 1200
Number Street
Houston TX 77057
City State ZIP Code

Who incurred the debt? Check one.

bf Debtor 1 only

(3 Debtor 2 only

(} Debtor 1 and Debtor 2 only

()} At least one of the debtors and another

C2 Check if this claim is for a community debt
is the claim subject to offset?

a No

(2 ves
|

merci ANI, 2 Satter meerauieracrvacnomtcinasi reat

Official Form 106E/F

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

3 contingent
CJ untiquidated
C1 Disputed

Type of NONPRIORITY unsecured claim:

1 Student loans

(2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

if otner. specity Payday Loan

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
LJ untiquidated
(J Disputed

Type of NONPRIORITY unsecured claim:

Student ioans

(J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C2 Debts fo pension or profit-sharing plans, and other similar debts

tf other. Specify Collecting for DirecTv

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check alt that apply.
1] contingent

(J unliquidated

OQ) disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

UJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UU Debts to pension or profit-sharing plans, and other similar debts

if other. Specify Collecting for Verizon

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

550.00

699 36

1,214.15

page3_of1
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 19 of 39

Debtor 1

First Name Middle Name Last Name

Case number (7 known)

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

44

 

 

 

 

Blakely Witt & Assoc
Nonprionly Creditors Name

802 E. Highway 80

 

Number Street

75149

 

Mesquite TX

City State ZIP Code

Who incurred the debt? Check one.

J Debtor 1 only
CJ Debtor 2 only

3 Debtor 1 and Debtor 2 only
(Y At ieast one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

wf No
LI Yes

ERT DA ARG ARIE TRE RR OG,

 

4.5

 

 

 

 

Official Form 106E/F

ep

Caddo City Ct - Shreveport

Nonpricrity Creditors Name

1244 Texas Ave

 

Number —s_ Street

Shreveport LA 71101

 

City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

CI Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

bf No
UI ves

Caddo City Ct - Shreveport

Nonpriority Creditor’s Name

1244 Texas Ave

Number Street
Shreveport LA
City State

71101

ZIP Code

Who incurred the debt? Check one.

Uf Debtor 4 only

C2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(At least one of the debtors and another

GI Check if this claim is for a community debt
Is the claim subject to offset?

Wi No
I ves

Total claim

Last 4 digits of account number ___

_- To $

894.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply. }

LJ Contingent
Cl Untiquidated
1 Disputed

Type of NONPRIORITY unsecured claim:

1 Student foans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

Wf other. specify Collecting for Quail Village Apts

 

Last 4 digits of account number ___

— — $

73.00!
a
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
(2 Untiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

L) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UI Debits to pension or profit-sharing pians, and other similar debts

Wf otter. Specity Court Hearing

 

Schedule E/F: Creditors Who Have Unsecured Claims

$ 72.00
Last 4 digits of account number ___ TT

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Oo Contingent
LJ unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim: i

CY Student leans

() oObjigations arising out of a separation agreement or divorce that
you did not repost as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

CF other. Specity Court Hearing

page4_ of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 20 of 39

Debtor 1

First Name Middle Name Last Name

Case number (xnowny

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

AT

 

 

 

 

CBCA
Nonprionty Creditors Name

P.O. Box 1107

Number Street — ”

Shreveport LA 71163

 

 

City State ZIP Code

Who incurred the debt? Check one.

(ff Debtor 1 only

{J Debtor 2 only

(2 Debtor 1 and Debtor 2 only

LI At feast one of the debtors and another

OQ) Check if this claim is for a community debt
Is the claim subject to offset?

Wf No
L) Yes

 

48

 

 

 

 

Official Form 106E/F

RE SR RETR AE

Centerpoint Energy Ent

 

Nonpriority Creditor's Name
P.O. Box 1700
Number Street

Houston ™ 77251

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

L] Debtor 2 oniy

(J Debtor 1 and Debtor 2 only

© At least one of the debtors and another

(2 Check if this claim is for a community debt
Is the claim subject to offset?

tf No
CI Yes

 

Clay Cooley Motors! Sierra Finance

 

Nonprionty Creditors Name

1600 E. Airport Freeway

Number Street

irving T™ 75062

 

City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 4 only

LJ Debtor 2 only

{J Debtor 1 and Debtor 2 only

Li At least one of the debtors and another

U Check if this claim is for a community debt
Is the claim subject to offset?

if No
QI ves

Schedule E/F: Creditors Who Have Unsecured Claims

Total cidim.

Last 4 digits of account number

5 1,885.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
CJ unliquidated
(1) Disputed

Type of NONPRIORITY unsecured claim:

C] Shutent loans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LI Debts to pension or profit-sharing plans, and other similar debts

W other. Specify Collecting for Willis Knighton

Last 4 digits of accountnumber 2. 4 5 5. 3 448.00

When was the debt incurred? 10/14/2002

As of the date you file, the claim is: Check all that apply.

(3 contingent
L) uUniiquidated
(} Disputed

Type of NONPRIORITY unsecured claim:

(1 Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debis fo pension or profit-sharing plans, and other similar debts

Md other. Specify Utility bill

wa

 

5 16,873.00
Last 4 digits of account number |

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
C2 unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

OJ Student toans

(J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims.

Debts to pension or profit-sharing plans, and other similar debts

WM other. specity Repo Deficiency

—
oo

page 9_ of
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 21 of 39

Debtor 1

First Name Middle Name Last Name

Case number t# known}

 

Your NONPRIORITY Unsecured Claims — Continuation Page

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.10

 

 

 

 

414

 

 

 

 

Official Form 106E/F

 

Auto Plaza
Nonpronty Creditors Name

1660 N. Beltline Road

 

Number Street

Irving TX 75061

 

City State ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

(J Debtor 2 only

L) Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

ff No

O Yes

2 DTS TOT OES REA LE RT

CMRE

Nonpriotity Creditor's Name _

3075 E Imperial Hwy Ste 200
Number Street

Brea

 

CA 92821

 

State ZIP Code

City
Who incurred the debt? Check one.

@ Debtor 7 only

CI Debior 2 only

1 Debtor 1and Debtor 2 only

(J At least one of the debtors and another

Q) Check if this claim is for a community debt
fs the claim subject to offset?

tf No
Ci ves

CMRE

Nonpriority Creditors Name

3075 E imperial Hwy Ste 200

 

Number Steet

Brea CA

92871

 

City ZIP Code

Who incurred the debt? Check one.

Wf debtor 1 only

U) Debtor 2 only

QO} Debtor 1 and Debtor 2 only

Li At least one of the debtors and another

{J Check if this claim is for a community debt
Is the claim subject to offset?

Wi No

QO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number

05/26/2018

5 12,500.00"

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

(Contingent
LI Untiquidated
(1 Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

(J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify Repo Deficiency

 

4

Last 4 digits ofaccountnumber 8 4 5 8 $ 68.00 |

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

3 contingent
(3 unliquidated
( Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

(3 Obtigations arising out of a separation agreement or divorce that
you did not report as pricrity claims

LJ Debts to pension or profit-sharing plans, and other similar debts

Wi other. specity_ Medical Payment

 

$52.00
Last 4 digits of account number 8 4 5 7 —_—_——

When was the debt incurred? 92/16/2015

As of the date you file, the claim is: Check ail that apply.

(J Contingent
3 unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

CY Student loans

O Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

(I Debts to pension or profit-sharing plans, and other similar debts

Mf other. Specify Medical Payment

page6_of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 22 of 39

Debtor 1

Fist Name Middle Name Last Name

Case number known}

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form i06E/F

 

 

 

 

 

 

 

| Debtor 1 only

OF Debtor 2 only

() Debtor t and Debtor 2 only

(I At least one of the debtors and another

(J Check if this claim is for a community debt
is the claim subject to offset?

W No

i Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
se i 9 2N 14
Commonwealth Financial Last 4 digits of account number _Y_ < Nt $ 419.00
Nonpriority Creditor's Name
: When was the debi incurred?
237 N. Main Street
Number Street
file, im is: .
Scranton PA 18519 As of the date you file, the claim is: Check alt that apply
City State ZP Code (2 contingent
(2 Untiquidated
Who incurred the debt? Check one. Q) Disputed ;
(fT Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C1 Debtor 1. and Debtor 2 only (J Student loans
UI At feast one of the debtors and another (Obligations arising out of a separation agreement or divorce that
C1 Check if this claim is for a community debt YE oe Ronee Be Dine Comms
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. specity Medical Payment
Wf No
C} ves i
— j
4.14
Commonwealth Financial Sytems Last 4 digits of account number = s__419.00'
Nonprionity. Creditor's Name the debt i "
. When was jebt incurred?
245 Main St. =
Number Street ae
Dickson City PA 18519 As of the date you file, the claim is: Check ail that apply.
City State ZIP Cade LJ contingent
LJ Untiquidated
Who incurred the debt? Check one. CJ Disputed
Debtor 1 only
UJ Debtor 2 only Type of NONPRIORITY unsecured claim:
O Debtor 1 and Debtor 2 only (Student ioans
t
LI At least one of the debtors and another ) Obligations arising out of a separation agreement or divorce that
os ant : . you did not report as priority claims
fi :
GI Check if this claim Is-for a community debt LJ Debts to pension or profit-sharing plans, and other similar debis
Is the claim subject to offset? MW other. Specify For: Tx Trail Emergency Phys
$f No
C] ves
7 1 4 $ 1,531.00
j CR Bur of Shreveport Last 4 digits ofaccountnumber 1 5 1 3
Nonprionty Creditor's Name > |
When was the debt incurred
620 Crocket Street '
Number Street .
le, the claim is: i
Shreveport LA 74104 As of the date you file, the claim Is: Check all that apply.
City State ZIP Code 1 Contingent
UO unliquidated
Who incurred the debt? Check one. CO disputed '

Type of NONPRIORITY unsecured claim:

OU Student joans

Q Obligations arising out of a separation agreament or divorce that
you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

Wi other. specify. Medical Payment

 

page? of 18
Debtor 1

Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 23 of 39

First Name Middie Name Last Name

Rosine ___Meredith Woodard 0

Case number (7 known)

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.16

 

 

 

 

4AT

 

 

 

 

Official Form 106E/F

 

CR Bur of Shreveport

Nonpriosity Creditors Name

620 Crockett Street

Number Street
Shreveport LA 71101

 

City State ZIP Code

Who incurred the debt? Check one.

7 Debior 1 only

3 Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C1 Check if this claim is for a community debt
Is the claim subject to offset?

of No
U3 ves

SIRORS SEIMEI RATAN NO NE SRE

CR Bur of Shreveport
Nonpriority Creditors Name

620 Crocket Street

Number Street
Shreveport LA 71104

 

 

City Slate ZiP Code

Who incurred the debt? Check one.

Ww Debtor 1 only

(J Debtor 2 only

(J Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

O) Check if this claim is for a community debt
is the claim subject to offset?

if No

CL} Yes

CR Bur of the South

 

Nonprionty Creditors Name

600 Common St

Number Street

Shreveport LA 71101

City State ZIP Code
Who incurred the debt? Check one.

Wf Debtor + only

LI Debtor 2 only

(I Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

) Check if this claim is for a community debt
is the claim subject to offset?

Wf No

U Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number 6 9 1 2— 5 1,885.00

When was the debt incurrea? 96/07/2012

As of the date you file, the claim is: Check all that apply.

Ll contingent
L unliquidated
LJ Disputed

Type of NONPRIORITY unsecured claim:

student icans

( Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

1 Debts to pension or profit-sharing plans, and other similar debts

W other. specity. Medical Payment

 

TRCN

Last 4 digits of account number O 6 3 4° $s 108.00

When was the debt Incurred?

As of the date you file, the claim is: Check ail that apply.

oO Contingent
2 unliquidated
UL Disputed

Type of NONPRIORITY unsecured claim:

(J Student ioans

} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts

Wf other. specify. Medical Payment

 

283.00
Last 4 digits ofaccountnumber 2 2 4 4 _———.

When was the debt incurred? 09/20/2012

As of the date you file, the claim is: Check ail that apply.

QO Contingent
unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

{1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

ff other. specily For: Shreveport Water

 

page8 of 18
Debtor 1

Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 24 of 39

First Name Middle Name Last Name

Rosline ___Meredith Woodard

Case number (7 known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

: After fisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.19

 

 

 

 

4.20

 

LDL REINS DOA MD

 

 

Official Form 106E/F

 

Cr Bur of the South
Nonpronty Creditors Name

600 Common St

Number Street 7 OO

Shreveport LA 71104

 

 

City State ZIP Code

Who incurred the debt? Check one.

(FF Debtor 1 only

U) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

CI Check if this claim is for a community debt

Is the claim subject to offset?

Wf No

UJ Yes

RE BASAL ROR NN

 

Credit Management LP
Nonpriority Creditors Name

4200 International Pkwy
Number Sureet 7

Carrollton TX 75007

 

City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 4 onty

LJ Debtor 2 only

Q) Debtor 1 and Debior 2 only

(J) At least one of the debtors and another

OJ Check if this claim is for a community debt
Is the claim subject to offset?

Wf No

UL] Yes

Higier Allen & Lautin, PC
Nonprionty Creditor's Name
2711 N Haskell Ave. Suite 2400

Number Street

Dallas TX 75204

 

City State ZIP Code

Who incurred the debt? Check one.

iv Debtor 1 only

UI Debtor 2 only

() Debtor 1 and Debtor 2 only

(CI At least one of the debtors and another

QC) Check if this claim is for a community debt
Is the claim subject to offset?

Wd No

U] Ves

ear apne eerste MOREA

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

i

i
Last 4 digits of account number 4 6 3 8° ¢ 1,089.00:

When was the debt incurred? 97/04/2009

As. of the date you file, the claim is: Check alt that apply.

(J Contingent
OQ Unliquidated
LI] Disputed

Type of NONPRIORITY unsecured claim:

{J Student leans

CJ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L] Debts to pension or profit-sharing plans, and other similar debts

af other. specify For: Medical Payment

 

Last 4 digits of account number 6 5 7 7 $328.00

When was the debt incurred? 12/22/2013

As of the dafe you file, the claim is: Check all that apply.

CL} Contingent
) untiquidatea i
C) Disputed

Type of NONPRIORITY unsecured claim:

(J Student ioans

(3 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

i other. Specify For: Comcast Shreveport

 

 

SAD RNA PEALETHTR TOSSES

creams
3 1,229.25

Last 4 digits of account number ____

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent t
O unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans
i} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts i
WM other. specify Lease Arrears| Creekwood Apts

 

page of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 25 of 39

Debtor 1
Frrst Name

Middie Name Last Name

Case number i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

422

 

 

 

Jefferson Capital Systems LLC
Nonpriority Creditors Name

P.O. Box 772813

 

 

 

Number Street
Chicago IL

60677

 

City State

Who incurred the debt? Check one.

I Debtor t only

{9 Debtor 2 only

(2) Debtor 1 and Debtor 2 only

LJ At feast one of the debtors and another

CY Check if this claim is for a community debt
Is the claim subject to offset?

wf No
L} ves

oe ESE REE TORT CURRIER HART

 

423

 

 

 

LVNV Funding LLC
Nonpriority Creditors Name

P.O. Box 10587

 

ZIP Code

 

Number Street
Greenville sc

29603

 

City State

Who incurred the debt? Check one.
i Debtor 1 only
CJ Debtor 2 only

CY Debtor 1 and Debtor 2 only
(2 At least one of the debtors and another

{} Check if this claim is for a community debt

i Is the claim subject to offset?
CI No
off Yes

2]
LVNV Funding, LLC

Nonprionrity Creditors Name
P.O. Box 10587

Number Street

Greenville SC
City State
Whe incurred the debt? Check one.

UW Debtor + onty

LJ Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CU At least one of the debtors and another

CO Check if this claim ts for a community debt
Is the claim subject to offset?

i nto
U Yes

Official Form 106E/F

ZIP Code

29603
ZIP Code

eet eaten IRENA RINEHART bene

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO Contingent
£} Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

UJ Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

A other. Specify For: Verizon Wireless

 

TREES ARETE OORT

Last 4 digits ofaccount number 9 O 5 4°
When was the debt incurred? 94/29/2015

As of the date you file, the claim is: Check all that apply.

(2 contingent
(unliquidated
Cl Disputed

Type of NONPRIORITY unsecured claim:

LI Student ioans

{3 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pansion or profit-sharing plans, and other similar debts

J other. specify Web Bank) Fingerhut

 

aan RNS

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

L3 Contingent
C1 Uniiquidated
Q disputed

Type of NONPRIORITY unsecured claim:

(2 Student ioans

C1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UJ Debts to pension or profit-sharing plans, and other similar debts

other. Specity For: Bluestem Brands

 

Schedule E/F: Creditors Who Have Unsecured Claims

Total clair

5 1,239.12

¢ 209.00

¢ 219.53

page 10 of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 26 of 39

Debtor 4

First Name Middle Name Last Name

Case number (7 sown)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.25

 

 

 

Navient Solutions, LLC
Nonprionity Creditors Name

P.O. Box 9635
Number ~ Street

Wilkes-Barre PA 18773

 

City Stale ZIP Code

Who incurred the debt? Check one.

(ff Debtor 1 only

(I Debtor 2 onty

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

UI No
af ves

 

4.26

 

 

 

 

Official Form 106E/F

NPRTO Texas LLC

Nonpriority Creditors Name

256 Data Dr

Number Street

Draper UT

 

84020

 

City State ZIP Code

Who incurred the debt? Check one.

Ww Debtor 1 only

LJ Debtor 2 only

U1 Debtor 1 and Debtor 2 only

J At least one of the debtors and another

(2 Check if this claim is for a community debt
Is the claim subject to offset?

af No
LI Yes

Paramount Recovery Systems
Nonpriority Creditors Name

111 E Center St
Number Street

Lorena ™
City State

76655
ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

(J Debtor 2 only

(} Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

CI Check if this claim is for a community debt
is the claim subject to offset?

Wi No

CI Yes

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

contingent
(3 Unliquidated
CI disputed

Type of NONPRIORITY unsecured claim:

wf Student loans

OU Obligations arising out of a separation agreement or divorce that
you did not. report as priority claims
(1 Debts fo pension or profit-sharing plans, and other similar debts

Qf other. specify

Total claim

$ 93,769.19:

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

(3 Contingent
() Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as prionty claims

2 Debts to pension or profit-sharing plans, and other similar debts

other. Specify Lease to Purchase

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO Contingent
LI Uniiquidated
U Disputed

Type of NONPRIORITY unsecured claim:

O] Student foans

(J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UI Debis to pension or profit-sharing plans, and other similar debts

Wf other. Specity_ For: Medical Payment

Schedule E/F: Creditors Who Have Unsecured Claims

$1,016.00!

an)
3 645.00

page 11 of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 27 of 39

Debtor 1

First Name Middle Name Last Name

Case number gr snown)

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.28

 

 

 

 

4.29

 

 

 

 

i
5

Official Form 106E/F

 

Phoenix Financial Service
Nonpronty Creditors Name

8902 Otis Ave Suite 103A

 

Number Street

Indianapolis IN 46216

 

City Slate ZIP Code

Who incurred the debt? Check one.

{7 Debtor 1 only

C} Debtor 2 only

L} Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

LJ Check if this claim is for a community debt

is the claim subject to offset?

of No
C) Yes

At

Retail Merchant Assoc inc

 

Nonpriority Creditors Name
620 Crockett St
Number Street

Shreveport

 

LA 71101

 

City State ZIP Code

Who incurred the debt? Check one.

WJ Debtor 1 only

(3 Debior 2 only

UI Debtor 1 and Debtor 2 only

LD At teast one of the debtors and another

(2) Check if this claim is for a community debt

Is the claim subject to offset?

i No
O Yes

Sprint
Nonpriority Creditors Name

P.O. Box 30723

 

Number Street

Tampa FL 33630

 

City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 4 only

CJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

J Check if this claim is for a community debt

Is the claim subject to offset?

C No
tl Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim §

Last 4 digits of account number 3. 9 4 0
08/09/2017

$ 486.00

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

(I Contingent
LJ Untiquidated
) Disputed

Type of NONPRIORITY unsecured claim:

(Student foans

{3 Obligations arising out of a separation agreement or divorce that
you did not.report as priority claims

J Bebts to pension or profit-sharing plans, and other similar debts

@ other. specity Medical Payment

Last 4 digits of accountnumber_ 1 5 1 8 s 1,531.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply. ,

| Cantingent
(1 Unliquidated i
UO Disputed

Type of NONPRIORITY unsecured claim: .

O Student toans i
Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C3 Debts to pension or profit-sharing plans, and other similar debts
A other. Specify For: Hill Real Estate

 

g 906.68"
Last 4 digits of accountnumber 4 2 0 3. ——S——

When was the debt incurred?

As of the date you file, the claim Is: Check ali that apply.

Q) Contingent
2 unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Gebts to pension or profit-sharing plans, and other similar debts

Wf other. specify Cell Phone Bill

 

page 12of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 28 of 39

Debtor 1

First Name Middie Name Last Name

Case number grinowny

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.34

 

 

 

 

432

 

 

 

TXU Energy Retail Company LP

Nonpriority Creditors Name
P.O. Box 650393
Number Street

Dallas TX 75265

 

State diP Code

City
Who incurred the debt? Check one.

(Al Debtor 1 only

LJ Debtor 2 only

(3 Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

O Check if this claim is for a community debt
Is the claim subject to offset?

ff No
C) Yes

Stellar Recovery Inc
Nonprionity Creditors Name

4500 Salisbury Rd Ste 105
Number Street
Jacksonville

FL 32216

 

State ZIP Code

City

Who incurred the debt? Check one.

Wf Debtor + only

(] Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(J At feast one of the debtors and ancther

(J Check if this claim is for a community debt
Is the claim subject to offset?

Wf No
LI Yes

 

 

Official Form 106E/F

amo Ae NE

American InfoSource LP
Nonpriority Creditor's Name

P.O. Box 248838
Number Street

Oklahoma City
City

OK
State

73124
ZP Code

Who incurred the debt? Check one.

VU pebtor 1 onty

(2 Debtor 2 onty

LJ Debtor 1 and Debtor 2 only

(9 At east one of the debtors and another

QO Check if this claim is for a community debt
Is the claim subject to offset?

Wi No
UI Yes

svosaern

 

Last 4 digits ofaccountnumber 2 1 2 7_

When was the debt incurred? 01/10/2014

As of the date you file, the claim is: Check ail that apply.

QO Contingent
CY Untiquidated
Ql Disputed

Type of NONPRIORITY unsecured claim:

U) Student ioans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts

other. specity Utilities

Last 4 digits of accountnumber O 3 4 1
When was the debt incurred? 04/16/2015

As of the date you file, the claim is: Check ali that apply.

O Contingent
Q) untiquidated
(1 Disputed

Type of NONPRIORITY unsecured claim:

QO} Student loans

a | Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

hd other. Specity For: Time Warner Cable

 

ome mee SA

Last 4 digits of accountnumber 0 0 O 1

When was the debt incurred? 08/12/2014

As of the date you file, the claim is: Check all that apply.

tJ Contingent
 Unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

(J Student foans

2 Obtigations arising out of a separation agreement or divorce that
you did not report as pricrity claims

U Debts to pension or profit-sharing plans, and other similar debts

W other. Specify Utilities

_patenavompoiin

Schedule E/F: Creditors Who Have Unsecured Claims

t

Fotal claim
5 141.00
i
$198.00

s
5

3 1,450.44

 

page 13 of 18
Debtor 4
First Name Middle Name Last Name

Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 29 of 39

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.34
Westlake Financial Services Last 4 dighs of account number | ____ ¢_ 6,000.00
Nonprionty Creditor's Name
When was the debt incurred? }
P.O. Box 54807 , —_—_———
Number Street ee
Los Angeles CA 90054 As.of the date you file, the claim is: Check ali that apply.
City State ZIP Code {2 Contingent
2 Unliquidated
Who incurred the debt? Check one. 2 Disputed
| Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C2) Debtor 1 and Debtor 2 only CU stugent oans
(1 Atleast one of the debtors and another {J Obligations arising out of a separation agreement or divorce that
UI Check if this claim Is for a community debt you did not report as priority claims
LJ Debts to pension or profit-sharing plans, and other similar debts.
Is the claim subject to offset? tf other. specify Signature Loan
bf No
LI Yes
4.35 !
General Revenue Corporation Last 4 digits of account number 4 2 0 6 $_ 1,490.00:
Nonptiority. Creditor’s Name Wh the dent | ed?
en was jebt incurred?
P.O. Box 45999
Number Street i.
Cincinnati OH 45249 As of the date you file, the claim is: Check all that appiy.
City State ZP Code contingent
(3 unliquidated
Who incurred the debt? Check one. 2 disputed
if Debtor 1 only
CH Debtor 2 only Type of NONPRIORITY unsecured claim: 1
(J Debtor 1. and Debtor 2 only Student loans i
LI At least one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
Oc this claim is for a community debt yOu Gicinict repert.as pesoriy claire
heck if this clai ity (CJ Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? i Other. Specity For: Strayer University
ofl No
| Cl ves
3 7,153.55

National Credit Audit Corporation

 

 

Nonpriority Creditor’s Name

P.O. Box 515489

Number Street

Dallas TX 75251
City State IP Cade

 

Who incurred the debt? Check one.

(4 debtor 1 only

O} Debtor 2 only

(] Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

U3 Check if this claim is for a community debt
Is the claim subject to offset?

Wf No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 1 2 2 1
When was the debt incurred?

As of the date you file, the claim is: Check aif that apply.

1 Contingent
(2 Untiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

(J Student toans

) Chiigations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing pians, and other similar debts

other. specify For: Montoro Apartments

page 14 of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 30 of 39

Debtor 1 i Meredith Woodard Case number of mown)
First Name Middle Name Last Name

ee List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sprint On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 30723 Line 4.30 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 4 2 0 3
Tampa FL 33630 : -—=——
City STS snl oe -
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one}. OI Part 1: Creditors with Priority Unsecured Claims
Number Street ( Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City, Slate ee eS nea
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Street U1 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one}: Oi Part 14: Creditors with Priority Unsecured Claims
Number Street i Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccount number
sat crsmamamencaad nein initio eet
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OF Part 1: Creditors with Priority Unsecured Claims
Numb Street ( Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
cay _ eS canner oo
i On which entry in Part 1 or Part 2 did you list the original creditor?
ane
Line of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street (2 Part 2: Creditors with Nonpriority Unsecured
Claims
Gy sae FIP Code Last 4 digits of account number

etstemnamnonuin sehinranamcnees keine

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 17 of 18
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 31 of 39

Debtor 1 i Case number (7 inawn)
First Name Middie Name Last Name

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only, 23 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Fotal claim
ic si igati 4 |
Total claims 8a. Domestic support obligations 6a 0.00
rrr asad 6b. Taxes and certain other debts you owe the
government 6b. ¢ 4,346.30
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 3,735.00
6e. Total. Add lines Sa through 6d. Ge. \
$ 8,081.30
Po
Total claim
Total claims 6f. Student loans 6f. $ 53,769.19
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00 |
claims 6g. $ :
Gh. Debts to pension or profit-sharing plans, and other
similar debts 6h. ¢ 0.00 ;
6i. Other. Add ail other nonpriority unsecured claims.
Write that amount here. 6. +5 116,221.12
§j. Total. Add lines 6f through 6i. 5j. $ 469,990.31

 

 

 

Official Form 106E/F Schedule E/E: Creditors Who Have Unsecured Claims ~ page 18 of 18

WET Ae
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 32 of 39

Fill in this information to identify your case:

Debtor Rosline Meredith Woodard
Last Name

First Name Middie Name

Debtor 2
{Spouse If filing) First Name Middie Name

 

United States Bankruptcy Court for the: Northem District of Texas

Case number . aa
(if known) LJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
(J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
i Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease is for
j
24 pe :
"| Bridgeport Apartments (Avantic) 1 year residential lease

Name

4111 Polaris Drive
Number Street

 

 

Irving T™ 75038
Ciy State ZIP Code -
22) Sprint i
ot =P " Cellular service/ lease on phones

P.O. Box 30723

Number Street

Tampa FL 33630
La Se ee,

23)

 

Name

| Number — Street

 

City State _ ZIP Code

\ ay. raeasivit
t

2.4:

i.

i Name

 

 

Number Street

 

City State ZIP Code

 

r Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executery Contracts and Unexpired Leases page 1of_
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 33 of 39

Fill in this information to identify your case:

 

 

Debtor 1 Rosiine _ Meredith Woodard __
First Name Miidie Name ‘Lasi Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Texas

Case number

(if known) J Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are afso liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebior.)
Vi No |
QI Yes

2. Within the last 8-years, have you lived in a community property state or territory? (Community property states and terrifories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No. Go to line 3.
U Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CI No

CI Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivatent

} Number "Street

 

: City State ZP Code

3. ln Column 1, list all of your codebtors. Bo not inciuide your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
_ lL) Schedule D, line
Name ee
| Q) Schedule E/F, fine
Number Street C2 Schedule G, line
Gi State con wan? Code
3.2
ao — — - U Schedule D, line
Name oo
) Schedule EF, line
Number Street LJ Schedule G, line
City _croneunrensnne Sate. coves nah COE seuss sesnaveaesne ee =
3.3
(3 Schedule D, line i
} Name
L} Schedule E/F, line
Number «Street UI Schedule G, line
| _City scons weer ntenrsenennese sienna een OME ernst Code

Official Form 106H Schedule H: Your Codebtors page fof.
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 34 of 39

Fill in this information to identify your case:

Debtor t Rosline Meredith Woodard

First Name. Middje Name Last Name

Debtor 2
(Spouse, if fling} FirstName Middle Name

 

United States Bankruptcy Court for the. Norther District of Texas

Case number Check if this is:
(if known)
(J An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WMT DDT YYY

Scheduie I: Your Income 12/45
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing joinily, and your spouse is living with you, include information about your spouse.

if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer every question.

Describe Employment

 

 

 

it. Fill in your employment

 

 

i
i
| information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status Wi Employed LI Employed
_ employers. L} Not employed 3 Not employed
— fnelude pari-time, seasonal, or

self-employed work. . .

poy Occupation Technical Support Advisor
Occupation may include student
or homemaker, if it applies.
Employer's name Concentrix ’

 

Employer's address 34115 W 12 Mile Rd
Number Sireet Number  Sireet

 

 

Farmington Hills MI 48331
City State ZIP Code City State ZIP Code

How long employed there? 4 mos

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more. than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 4 For Debtor 2 or
_non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. g 2,080.00 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 +3
4. Calculate gross income. Add line 2 + line 3. 4, $_ 2,080.00 $ 0.00

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 35 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Rosline Meredith Woodard Case number (irown
Fast Name Middle Name Last Name

For Debtor 1 For Debtor 2 or

non-filing spouse
Copy line 4 here... eee 2 4. $2,080.00 $ 0.00

i

5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 300.06 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. § 0.00 $ |
5d. Required repayments of retirement fund loans fd  §$ 0.00 $
5e. Insurance 5e.  $ 0.00 $
5f. Domestic support obligations of. $ 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: 5h. +5 0.00 +3

6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6. $ 300.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $__1,780.00 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, j
profession, or farm
! Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. : :
8b. Interest and dividends 8b.  $ 0.00 $
&c. Family support payments that you, a non-filing spouse, or a dependent
reguiarly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. —S——

8d. Unemployment compensation ad $3 _—i0.00

| 8e. Social Security Be. $ 0.00 $
8f. Other government assistance that you regularly receive

i Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

i Specify: a. 6s $_15.00 $ |
8g. Pension or retirement income &. $ 0.00 3 |
8h. Other monthly income. Specify: 8h. +$ 0.00 +g |

9. Add ail other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9 | $ 15.00 $ 0.00

10. Calculate monthly income. Add line 7 + line 9.

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. Sc 195.00 + $ 0.00 |= S 1,798.00

E

11. State all other regular contributions to the expenses that you fist in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other |
friends or relatives. i
Bo not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: Wt ¢$

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

' Write that amount on the Summary of Your Asseis and Liabilifies and Certain Statistical information, if it applies 12. 1,795.00

Combined

13.Do0 you expect an increase or decrease within the year after you file this form?

CJ No.

monthly income

 

(4 Yes. Explain: || hope to either get a promotion or find a higher paying job.

 

 

 

Official Form 1061 Schedule | Your income

page 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 36 of 39

Fill in this information to identify your case:

Debtor 4 Rostine Meredith Woodard
Last Name

Fest Name Waddie Name

Debtor 2
(Spouse, if fling} First Name Niddle Name

 

United States Bankruptcy Court for the: Northern District of Texas

Case number
{if known)

 

 

 

Official Form 106J

 

Schedule J: Your Expenses

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if Known}. Answer every question.

Describe Your Household

1. is this a joint case?

Wi No. Goto line 2.
LU] Yes. Does Debtor 2 live in a separate household?

L No
L] Yes. Debtor 2 must file Official Form 1064-2, Expenses for Separaie Household of Debtor 2.
2. Do you have dependents?
y Pe Wf No Dependent’s relationship to
Do not list Debtor 1 and CY Yes. Fill out this information for © Debtor 1 or Debtor 2
Debtor 2. each dependent... ——
Do not state the dependents’
names.
3. Do your expenses include wa No

 

 

Check if this is:
CJ An amended filing

LJ A supplement showing postpetition chapter 13
expenses as of the following date:

MMT DDI YYYY

Dependent’s
age

12/15

Does dependent live
with you?

 

 

 

 

 

 

expenses of people other than

Part 2:

Estimate Your Ongoing Monthly Expenses

CI Ne
C} Yes

CL} No
CL] Yes

(2 No
QO) Yes

OQ No
OQ) Yes

(J No
(} Yes

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedufe f: Your Income {Official Form 1061.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowner's, or renter's insurance
4c. Home maintenance, repair, and upkeep expenses
4d. Homeowner's association or condominium dues
Official Form 106J Schedule J: Your Expenses

4a.

4c.

Your expenses
$ 892.00
$ 0.00
$ 16.92
$ 0.00
$ 0.00

page 4
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 37 of 39

 

Debtor 7 Rosline Meredith Woodard

First Name Middle Name Last Name
6. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
41.

72.

13.
14.

15.

16.

17.

18.

19.

20.

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and chiidren’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

installment or lease payments:

 

17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

 

 

Case number (@ known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule i, Your income {Official Form 106!).

Other payments you make to support others who do not live with you.
Specify.

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Scheduie J: Your Expenses

6b.

6c.

10.
17.

12,
1B.
14.

15a.
15b.

18.

15d.

16.

7a.
T7b.
t7¥e.

17d.

18.

19.

20a.
20b.
20¢.
20d.
208.

Ri FF Ff fF C8 wf fF FF

PF Ff tf tf

wm tf <6 Ww

fF 7 4

 

100.00
45.00

375.00
0.00

130.00
0.00
0.00

40.00
0.00

80.60

0.00
0.00

0.00
0.00
0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

 

0.00

0.00
16.92
0.00
0.00

page 2
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 38 of 39

 

Debtor 4 Rosline Meredith Woodard Case number ¢ town)
First Name Middte Name Last Nerne
21. Other. Specify: 21,
22. Caiculate your monthly expenses.
22a. Add lines 4 through 21. 22a.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.
22c. Add line 22a and 22b. The result is your monthly expenses. 22c.
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule L 23a.
23b. Copy your monthly expenses from line 22c above. 23b.
23c. Subtract your monthly expenses from your monthly income.
23.

The resuit is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

 

 

 

LINo ee eenestee

i Yes. Explain here: | will be getting a vehicle within the next year.

Official Form 106J Schedule J: Your Expenses

+5 0.00
—

$ 1,695.84
$

$ 1,695.84

$ 1,795.00

-$ 1,695.84

$ 99.16

page 3

 
Case 19-32463-sgj7 Doc 4 Filed 07/26/19 Entered 07/26/19 16:06:46 Page 39 of 39

Fill in this information to identify your case:

 

 

 

Debtor 1 Rosline Meredith Woodard

Fast Name Middie Name Last Name
Debtor 2
{Spouse, if filing) Fast Name Middie Name Last Name

United States Bankruptcy Court for the: Northern District of Texas

 

 

 

a tial
LU] Check if this is an
amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

Hf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Enea Sign Below

Did you pay or agree to pay someone whe is NOT an attorney to help you fill out bankruptcy forms?

bf No
O] Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that i have read the summary and schedules filed with this declaration and
that they are true and correct.

 

Date
MM! DD / YYYY

 

mRNA va wee

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
